Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of
February 17, 2011 (the “Effective Date”), between Cell Therapeutics, Inc., a
Washington corporation (the “Company”), and [—] (including its permitted
designees, successors and assigns, the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement filed pursuant to the Securities
Act (as defined below), the Company desires to issue and sell to the Purchaser,
and the Purchaser desires to purchase from the Company, (i) shares of Series 10
Preferred Stock (as defined below), (ii) shares of Series 11 Preferred Stock (as
defined below) upon exercise of the Additional Investment Right (as defined
below), and (iii) Warrants (as defined below), in each case as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

“Additional Investment Right” means the right of the Purchaser to purchase up to
24,957 shares of Series 11 Preferred Stock (subject to adjustment as set forth
in Section 2.4 of this Agreement) at a purchase price of $1,000 per share of
Series 11 Preferred Stock, which right is exercisable commencing on the
Effective Date and must be exercised in full on or before the thirtieth
(30th) day thereafter. Subject to the terms and conditions of this Agreement,
the Additional Investment Right may be exercised by the Purchaser in whole or in
part in one or more tranches during such period, at such times as may be
determined by the Purchaser.

“Additional Investment Right Notice” means a notice issued under this Agreement
to exercise the Additional Investment Right in order to purchase shares of
Series 11 Preferred Stock, substantially in the form of Exhibit F-1 attached
hereto.

“Additional Investment Right Note” means a recourse note fully secured with
marketable securities, which note is issued by the Purchaser to the Company in
order to exercise the Additional Investment Right, substantially in the form of
Exhibit F-2 attached hereto.

 

1



--------------------------------------------------------------------------------

“Adjustment Factor” has the meaning ascribed to such term in Section 2.4(b) of
this Agreement.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person. With respect to the Purchaser, any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as the
Purchaser will be deemed to be an Affiliate of the Purchaser.

“Agreement” has the meaning ascribed to such term in the preamble to this
Agreement.

“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation, as amended from time to time.

“Bloomberg” means Bloomberg Financial Markets, L.P.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Certificate of Designation – Series 10” means the Articles of Amendment to the
Articles of Incorporation establishing the Series 10 Preferred Stock filed by
the Company with the Secretary of State of the State of Washington on or prior
to the Closing Date, substantially in the form of Exhibit A attached hereto.

“Certificate of Designation – Series 11” means the Articles of Amendment to the
Articles of Incorporation establishing the Series 11 Preferred Stock filed by
the Company with the Secretary of State of the State of Washington on or prior
to the Effective Date, substantially in the form of Exhibit B attached hereto.

“Closing” means the closing of the purchase and sale of the Series 10 Preferred
Stock on the Closing Date pursuant to Section 2.2 of this Agreement, and shall
include any Closing as modified pursuant to Section 2.4 of this Agreement.

“Closing Bid Price” means, for any security as of any date, the last closing bid
price for such security on the U.S. Market, as reported by Bloomberg on such
date.

“Closing Date” means the tenth (10th) Trading Day after the date hereof.

“Commission” means the U.S. Securities and Exchange Commission.

“Commitment Fee” means a fee equal to 5.0% of the aggregate cash proceeds
actually received by the Company from the Purchaser for the purchase and sale of
the Series 10 Preferred Stock at the Closing, payable by the Company to the
Purchaser by deduction from such proceeds.

 

2



--------------------------------------------------------------------------------

“Common Stock” means the common stock of the Company, no par value per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.

“Company” has the meaning ascribed to such term in the preamble to this
Agreement.

“Conversion Notice” means the Notice of Conversion, substantially in the form of
Annex A attached to the Certificate of Designation – Series 11.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Series 11 Preferred Stock.

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

“DWAC Shares” means, except as expressly stated otherwise in this Agreement, all
shares of Common Stock issued or issuable to the Purchaser, any Affiliate of the
Purchaser, or any permitted successor or assign of the Purchaser pursuant to any
of the Transaction Documents, including, without limitation, any Warrant Shares
and any Conversion Shares, all of which shall be (a) issued in electronic form,
(b) freely tradable and without restriction on resale, and (c) timely credited
by the Company to the specified Deposit/Withdrawal at Custodian (DWAC) account
with DTC under its Fast Automated Securities Transfer (FAST) Program or any
similar program hereafter adopted by DTC performing substantially the same
function, which DWAC account shall be specified in writing by the Purchaser to
the Company on the Effective Date. In the event that the Purchaser changes the
DWAC account, it shall provide at least one (1) Trading Day’s notice in advance
of the required delivery date.

“Early Termination Date” has the meaning ascribed to such term in Section 2.4 of
this Agreement.

“Effective Date” has the meaning ascribed to such term in the preamble to this
Agreement.

“Escrow Account” means the escrow account established pursuant to the terms of
the Escrow Agreement.

“Escrow Agent” means JPMorgan Chase Bank, National Association.

“Escrow Agreement” means the Escrow Agreement to be entered into on the Trading
Day immediately following the Effective Date, by and among the Company, the
Purchaser and the Escrow Agent, substantially in the form of Exhibit G attached
hereto.

“Escrow Amount” means cash or immediately available funds in amounts equal to
the aggregate purchase price for the number of shares of Series 10 Preferred
Stock equal to the Adjustment Factor (as defined in Section 2.4(b) of this
Agreement) multiplied by 24,957, to be deposited by the Purchaser into the
Escrow Account to be

 

3



--------------------------------------------------------------------------------

retained and released by the Escrow Agent solely in accordance with the terms of
the Escrow Agreement; provided, however, that the Escrow Amount shall in no
event be greater than $12,478,500.

“Evaluation Date” has the meaning ascribed to such term in Section 3.1(r) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form 8-K” has the meaning ascribed to such term in Section 4.5 of this
Agreement.

“Form S-3” means a registration statement on Form S-3.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease payments in excess of $500,000 due under
leases required to be capitalized in accordance with GAAP.

“Intellectual Property Rights” has the meaning ascribed to such term in
Section 3.1(o) of this Agreement.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Italian Market” means the Borsa Italiana S.p.A. (MTA International) trading
market for the Common Stock.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities and the Additional Investment Right, restrictions provided in the
Transaction Documents or as otherwise agreed or imposed by the Purchaser).

“Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document, (b) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, or (c) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination, other than any such change, effect,
event or circumstance that resulted exclusively from (i) any change in the
United States or foreign economies or securities or financial markets in

 

4



--------------------------------------------------------------------------------

general that does not have a disproportionate effect on the Company and its
Subsidiaries, (ii) any change that generally affects the industry in which the
Company and its Subsidiaries operate that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (iii) any change
arising in connection with earthquakes, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (iv) any action taken by the Purchaser, its
Affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (v) the effect of any changes in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (vi) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement.

“Material Agreement” has the meaning ascribed to such term in
Section 2.3(c)(vii).

“Material Permits” has the meaning ascribed to such term in Section 3.1(m) of
this Agreement.

“Maximum Percentage” has the meaning ascribed to such term in Section 3.2(g) of
this Agreement.

“Mintz Levin” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel
to the Purchaser.

“Officer’s Certificate” means a certificate executed by a duly appointed officer
of the Company, substantially in the form of Exhibit E-1 attached hereto.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Press Release” has the meaning ascribed to such term in Section 4.5 of this
Agreement.

“Prior Agreement” means the Securities Purchase Agreement dated as of
January 12, 2011, by and between the Purchaser and the Company.

“Prospectus” means the final prospectus filed for the Registration Statement,
including the documents incorporated by reference in the Registration Statement,
and the documents incorporated by reference in such final prospectus.

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to the Purchaser prior to the execution and delivery of
this Agreement, including the documents incorporated by reference therein.

 

5



--------------------------------------------------------------------------------

“Purchaser” has the meaning ascribed to such term in the preamble to this
Agreement.

“Purchaser Party” has the meaning ascribed to such term in Section 4.8 of this
Agreement.

“Registration Statement” means the registration statement on Form S-3
(Commission File No. 333-161442) filed by the Company with the Commission
pursuant to the Securities Act for the registration of the Securities, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) of the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B of the Securities Act.

“Required Approvals” has the meaning ascribed to such term in Section 3.1(e) of
this Agreement.

“Required Consents” means the consent of each of (a) the holders of Series 8
Preferred Stock to the filing of the Certificate of Designation – Series 10 and
the Certificate of Designation – Series 11, and (b) the Purchaser to this
Agreement and the transactions contemplated hereby, as required pursuant to
Section 4.13 of the Prior Agreement, which consents have been made and obtained
on or prior to the Effective Date.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material),
including the exhibits thereto and documents incorporated by reference therein,
together with the Prospectus and the Prospectus Supplement; provided, however,
that “SEC Reports” shall not include any registration statements, prospectuses
or prospectus supplements filed by the Company pursuant to the Securities Act
that are unrelated to the transactions contemplated by this Agreement.

“Secretary’s Certificate” means a certificate executed by the duly appointed
Secretary of the Company, substantially in the form of Exhibit E-2 attached
hereto.

“Securities” means the Series 10 Preferred Stock, the Series 11 Preferred Stock,
the Warrants, the Warrant Shares and the Conversion Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

“Series 8 Preferred Stock” means the Series 8 Preferred Stock of the Company, no
par value per share.

“Series 10 Preferred Stock” means up to 40,000 shares of Series 10 Preferred
Stock issued hereunder and having the rights, preferences and privileges set
forth in the Certificate of Designation – Series 10.

“Series 11 Preferred Stock” means up to 24,957 shares of Series 11 Preferred
Stock to be issued upon exercise of the Additional Investment Right and having
the rights, preferences and privileges set forth in the Certificate of
Designation – Series 11.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
of the Exchange Act (but shall be deemed to not include the location and/or
reservation of borrowable shares of Common Stock).

“Solvent” means, with respect to any Person, that as of the date of
determination both (a)(i) the then fair value and fair saleable value of the
property of such Person is (A) greater than the total amount of debts and
liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) of such Person and (B) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts
and liabilities (including unliquidated liabilities, unmatured liabilities,
contingent liabilities and liabilities that would not be required to be reported
under GAAP) as they become absolute and due considering all financing
alternatives and potential asset sales reasonably available to such Person,
(ii) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction and (iii) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due, and
(b) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to
Regulation S-K, Item 601(b)(21).

“Trading Day” means a day on which the Common Stock is traded on the U.S. Market
for a full trading day and the Italian Market for a full trading day.

“Trading Markets” means the Italian Market and the U.S. Market.

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Certificate of Designation – Series 10, the Certificate of Designation – Series
11, the Warrants and the exhibits and schedules hereto and thereto.

 

7



--------------------------------------------------------------------------------

“Transfer Agent” means Computershare Investor Services or any successor transfer
agent for the Common Stock.

“U.S. Market” means the NYSE Amex, The NASDAQ Capital Market, The NASDAQ Global
Market, The NASDAQ Global Select Market, the New York Stock Exchange or the OTC
Bulletin Board, whichever is at the time the principal U.S. trading system,
exchange or market for the Common Stock, but does not include the Pink Sheets
inter-dealer electronic quotation and trading system.

“Washington Counsel” means Karr Tuttle Campbell.

“Warrants” means the Common Stock purchase warrants delivered to the Purchaser
on the Effective Date, giving the holder thereof the right to purchase up to
25,919,733 shares of Common Stock (subject to adjustment as set forth in
Section 2.4 of this Agreement) at an exercise price per share equal to $0.337
(subject to adjustment as set forth therein), and with an exercise period
commencing on the Effective Date and terminating two (2) years thereafter,
substantially in the form of Exhibit C attached hereto.

“Warrant Note” has the meaning ascribed to such term in Section 2.5(a) of this
Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale of Securities and Additional Investment Right; Escrow.

(a) Purchase and Sale of Securities and Additional Investment Right. Upon the
terms and subject to the conditions set forth in this Agreement, the Company
shall issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, for the consideration set forth in Section 2.2 of this Agreement
(subject to adjustment pursuant to Section 2.4 of this Agreement):

(i) $24,957,000 of Series 10 Preferred Stock at a purchase price of $1,000 per
share of Series 10 Preferred Stock; and

(ii) the Warrants, which may be exercised by the Purchaser commencing on the
Effective Date; provided, however, that the Warrants must be exercised
simultaneously with the exercise by the Purchaser of the Additional Investment
Right such that the percentage of the Warrants that have been exercised will
always equal or exceed the percentage of the Additional Investment Right that
has been exercised.

In addition, upon the terms and subject to the conditions set forth in this
Agreement, the Purchaser shall receive the Additional Investment Right on the
Effective Date, which may be exercised by the Purchaser commencing on the
Effective Date and must be

 

8



--------------------------------------------------------------------------------

exercised in full on or before the thirtieth (30th) day thereafter. Subject to
the terms and conditions of this Agreement, the Additional Investment Right may
be exercised by the Purchaser in whole or in part in one or more tranches during
such period, at such times as may be determined by the Purchaser.

(b) Escrow.

(i) The parties agree to enter into the Escrow Agreement on the Trading Day
immediately following the Effective Date.

(ii) No later than 10:00 a.m., San Francisco time, on each date that the
Purchaser exercises the Warrants and/or the Additional Investment Right, the
Purchaser shall deliver the Escrow Amount (without demand, deduction, offset or
delay and without duplication of amounts previously paid into the Escrow
Account), by wire transfer of immediately available funds, to the Escrow Agent,
for deposit into the Escrow Account. The Escrow Amount shall be available to
satisfy amounts owing to the Company pursuant to Section 2.2 of this Agreement.
Any disputes relating to the distribution of the Escrow Amount shall be subject
to the terms set forth in the Escrow Agreement

2.2 Closing. At the Closing, upon the terms and subject to the conditions set
forth in this Agreement, the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, $24,957,000 of Series 10
Preferred Stock at a purchase price of $1,000 per share of Series 10 Preferred
Stock. The aggregate number of shares of Series 10 Preferred Stock sold
hereunder shall be 24,957, subject to adjustment as set forth in Section 2.4 of
this Agreement (and in the case of such an adjustment, the aggregate purchase
price shall be adjusted proportionately). Upon the terms and subject to the
conditions of this Agreement (and, as applicable, the Escrow Agreement), (a) the
Purchaser shall deliver to the Company, via wire transfer of immediately
available funds, $24,957,000 less (i) the Escrow Amount and (ii) the Commitment
Fee, (b) the Escrow Agent shall release the Escrow Amount from the Escrow
Account and deliver the Escrow Amount to the Company via wire transfer of
immediately available funds, and (c) the Company shall deliver to the Purchaser
the shares of Series 10 Preferred Stock and the other items set forth in
Section 2.3 of this Agreement deliverable at the Closing on the Closing Date, in
each case subject to adjustment pursuant to Section 2.4 of this Agreement. The
Closing shall occur at 7:00 a.m., San Francisco time, at the offices of
O’Melveny & Myers, LLP, Two Embarcadero Center, 28th Floor, San Francisco,
California or such other time and location as the parties shall mutually agree;
provided, however, that if, through no fault of the Purchaser or its Affiliates,
either (i) any Warrant Shares are not timely delivered in accordance with
Section 2(f)(ii) of the Warrants, with respect to any portion of the Warrants
properly exercised at least three (3) Trading Days before the initial Closing
Date, or (ii) any Conversion Shares are not timely delivered in accordance with
Section 6(e)(i) of the Certificate of Designations – Series 11, with respect to
any shares of Series 11 Preferred Stock properly converted at least three
(3) Trading Days before the initial Closing Date, then the Closing Date shall be
extended one (1) Trading Day for each Trading Day that such delivery is not
made; provided, further, however, that if any Warrant Shares or Conversion
Shares required to be delivered prior to the initial Closing Date are not DWAC
Shares upon delivery through no fault of the Purchaser (e.g., fault of the
Purchaser would include failing to provide the Company

 

9



--------------------------------------------------------------------------------

with its DWAC account), then such Warrant Shares or Conversion Shares shall be
deemed not timely delivered for the purposes of the immediately preceding
proviso.

2.3 Deliveries at Closing; Conditions to Closing.

(a) At or prior to the Closing, the Company shall deliver or cause to be
delivered to the Purchaser the following documents:

(i) a certificate evidencing 24,957 shares of Series 10 Preferred Stock
registered in the name of the Purchaser (subject to adjustment as set forth in
Section 2.4 of this Agreement);

(ii) the Officer’s Certificate;

(iii) the Secretary’s Certificate; and

(iv) a legal opinion of Washington Counsel, substantially in the form of
Exhibit D attached hereto.

(b) At the Closing, the Purchaser shall deliver or cause to be delivered to the
Company $24,957,000 less (i) the Escrow Amount and (ii) the Commitment Fee, via
wire transfer of immediately available funds to the account as specified in
writing by the Company, subject to adjustment pursuant to Section 2.4 of this
Agreement.

(c) At the Closing, the Escrow Agent shall deliver to the Company the Escrow
Amount via wire transfer of immediately available funds to the account as
specified in the Escrow Agreement.

(d) The respective obligations of the Company, on the one hand, and the
Purchaser, on the other hand, hereunder in connection with the Closing are
subject to the following conditions being met at or prior to the Closing Date:

(i) the accuracy in all material respects on the Closing Date (unless made as of
a specified date therein) of the representations and warranties contained herein
of the Company (with respect to the obligations of the Purchaser) and the
Purchaser (with respect to the obligations of the Company);

(ii) all obligations, covenants and agreements of the Company (with respect to
the obligations of the Purchaser) and the Purchaser (with respect to the
obligations of the Company) required to be performed at or prior to the Closing
Date shall have been performed in all material respects;

(iii) to the extent that (A) the Additional Investment Right (or any portion
thereof) has been properly exercised at least three (3) Trading Days prior to
the initial Closing Date, all shares of Series 11 Preferred Stock required to be
delivered pursuant to the exercise of the Additional Investment Right shall have
been timely delivered in accordance with the terms of the Additional Investment
Right on or prior to the Closing Date, (B) the Warrants have been properly
exercised at least three (3) Trading Days prior to the initial Closing Date, all

 

10



--------------------------------------------------------------------------------

Warrant Shares required to be delivered pursuant to the exercise of the Warrants
shall have been timely delivered in accordance with the terms of the Warrants on
or prior to the Closing Date, and (C) the shares of Series 11 Preferred Stock
have been properly converted at least three (3) Trading Days prior to the
initial Closing Date, all Conversion Shares required to be delivered upon the
conversion of the shares of Series 11 Preferred Stock shall have been timely
delivered in accordance with the terms of the Certificate of Designation –
Series 11;

(iv) to the extent that the Warrants have been properly exercised (or deemed to
have been exercised) and the Additional Investment Right (or any portion
thereof) has been properly exercised (or deemed to have been exercised), the
Company shall have received the full consideration therefor;

(v) all delivered or deliverable Warrant Shares and all delivered or deliverable
Conversion Shares are DWAC Shares and are DTC eligible;

(vi) there shall have been no Material Adverse Effect with respect to the
Company and its Subsidiaries, taken as a whole, since the date hereof;

(vii) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended on The NASDAQ Capital Market and, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg shall not have been suspended or limited, or minimum prices shall not
have been established on securities whose trades are reported by such service,
on the U.S. Market;

(viii) the Company is not, and will not be as a result of the Closing, in
default of any Transaction Document or other agreement filed as an exhibit to
the SEC Reports (the “Material Agreements”), which default has a Material
Adverse Effect;

(ix) the Company has a current, valid and effective Registration Statement
permitting the sale and/or resale (as the case may be) of all Securities that
are issuable pursuant to this Agreement (including, without limitation, all
Warrant Shares issuable upon exercise of the Warrants and all Conversion Shares
issuable upon conversion of the Series 11 Preferred Stock); and

(x) the Company has a sufficient number of duly authorized shares of Common
Stock reserved for issuance upon exercise of the Warrant and conversion of the
Series 11 Preferred Stock.

2.4 Limitation on Purchase and Sale. Notwithstanding any other provision of this
Agreement to the contrary, in the event that the Closing Bid Price of the Common
Stock during any one or more of the nine (9) Trading Days following the
Effective Date is below seventy-five percent (75.0%) of the Closing Bid Price of
the Common Stock on the Effective Date (such date, the “Early Termination
Date”), then the Closing shall be cancelled or modified as set forth below:

(a) in the event that none of the Warrants and the Additional Investment Right
have been exercised on or prior to the Early Termination Date, then the Closing
shall not occur

 

11



--------------------------------------------------------------------------------

and the Warrants and the Additional Investment Right shall be automatically
cancelled in their entirety on the Early Termination Date without any further
action by either party;

(b) in the event that all or any portion of the Warrants and/or the Additional
Investment Right have been exercised prior to the Early Termination Date, then
(i) the total number of shares of Series 10 Preferred Stock to be issued and
sold by the Company, and purchased by the Purchaser, on the Closing Date, and
the total number of shares of Series 11 Preferred Stock to be issued and sold by
the Company, and purchased by the Purchaser, upon exercise by the Purchaser of
the Additional Investment Right (which total number shall include such shares of
Series 11 Preferred Stock issued and sold by the Company to the Purchaser
pursuant to the exercise of the Additional Investment Right on or prior to the
Early Termination Date) shall be adjusted in each case to equal the product
obtained by multiplying 24,957 by the greater of (A) the percentage of the
Warrants so exercised and (B) the percentage of the Additional Investment Right
so exercised (such greater percentage, the “Adjustment Factor”), and (ii) the
total number of Warrant Shares to be purchased by the Purchaser upon exercise of
the Warrants shall be adjusted to equal the product obtained by multiplying
25,919,733 by the Adjustment Factor (which total number shall include such
Warrant Shares issued and sold by the Company to the Purchaser pursuant to the
exercise of the Warrants on or prior to the Early Termination Date). For
example, if the Purchaser exercises 30% of the Warrants and 25% of the
Additional Investment Right prior to the Early Termination Date, then the
Adjustment Factor shall be 30%, the total number of shares of Series 10
Preferred Stock to be issued and sold by the Company, and purchased by the
Purchaser, on the Closing Date, shall be adjusted to 7,487 shares of Series 10
Preferred Stock (24,957 x .30), the total number of shares of Series 11
Preferred Stock to be issued and sold by the Company, and purchased by the
Purchaser, upon exercise by the Purchaser of the Additional Investment Right,
shall be adjusted to 7,487 shares of Series 11 Preferred Stock (24,957 x .30)
(of which only 1,248 shares of Series 11 Preferred Stock shall remain subject to
the Additional Investment Right on or after the Early Termination Date), and the
total number of Warrants Shares to be purchased by the Purchaser upon exercise
of the Warrants shall be adjusted to 7,775,920 (25,919,733 x .30). In the event
of any adjustment as described in the first sentence of this clause (b), the
Company shall elect to either (i) (A) sell to the Purchaser, and the Purchaser
shall be required to purchase, the adjusted number of shares of Series 10
Preferred Stock at the Closing on the Closing Date, require the Purchaser to
purchase, and the Purchaser shall be required to purchase, the adjusted number
of shares of Series 11 Preferred Stock pursuant to the Additional Investment
Right (which adjusted number shall include such shares of Series 11 Preferred
Stock issued and sold by the Company to the Purchaser pursuant to the exercise
of the Additional Investment Right on or prior to the Early Termination Date),
and require the Purchaser to purchase, and the Purchaser shall be required to
purchase, the adjusted number of Warrant Shares upon exercise of the Warrants
(which adjusted number shall include such Warrant Shares issued and sold by the
Company to the Purchaser pursuant to the exercise of the Warrants on or prior to
the Early Termination Date), in each case irrespective of whether the conditions
set forth in Section 2.3(d) have been satisfied, in which case the balance of
the unexercised Warrants in excess of the adjusted number of Warrant Shares
required to be purchased by the Purchaser and the balance of the unexercised
Additional Investment Right in excess of the adjusted number of shares of Series
11 Preferred Stock required to be purchased by the Purchaser shall be cancelled
on the Early Termination Date without any further action by either party, or
(ii) (A) hold the consideration delivered upon exercise of the Warrants and/or
the Additional Investment Right, as the case may be, and

 

12



--------------------------------------------------------------------------------

(B) otherwise cancel the Closing, in which case the balance of the unexercised
Warrants in excess of the adjusted number of Warrant Shares required to be
purchased by the Purchaser and the balance of the unexercised Additional
Investment Right in excess of the adjusted number of shares of Series 11
Preferred Stock required to be purchased by the Purchaser shall be cancelled on
the Early Termination Date without any further action by either party; and

(c) if the Closing is modified in accordance with Section 2.4(b) above, as
consideration for the shares of Series 10 Preferred Stock delivered in
accordance with Section 2.4(b) above, (i) the Purchaser shall deliver to the
Company, via wire transfer of immediately available funds, an amount equal to
the Adjustment Factor multiplied by $24,957,000, less the sum of (A) the Escrow
Amount and (B) the Commitment Fee, and (ii) the Escrow Agent shall release the
Escrow Amount from the Escrow Account and deliver the Escrow Amount to the
Company via wire transfer of immediately available funds.

2.5 Exercise of Warrants and Additional Investment Right.

(a) The Purchaser shall exercise the Warrants by delivering to the Company an
executed Warrant Exercise Notice, substantially in the form attached to the
Warrants as Appendix 1, and shall pay the full exercise price for the Warrant
Shares (i) in cash, or (ii) provided that the Purchaser is Solvent on the
applicable exercise date, through the issuance by the Purchaser to the Company
of a recourse note fully secured with marketable securities, substantially in
the form attached to the Warrants as Appendix 2 (the “Warrant Note”), which
shall mature in four (4) years so long as all of the shares of Series 10
Preferred Stock have been redeemed, and shall accrue interest annually at 2.0%;
provided, however, that the maturity of the Warrant Note is subject to
acceleration upon the occurrence of a “default” (as defined in the Warrant Note)
by the Borrower (as defined in the Warrant Note) under the Warrant Note;
provided, further, however, that the Warrant Note shall become due and payable
immediately in the event that the Purchaser defaults on its obligations to
purchase shares of Series 10 Preferred Stock at the Closing and/or to exercise
the Warrants or the Additional Investment Right in full in accordance with the
terms of this Agreement.

(b) The Purchaser shall exercise the Additional Investment Right by delivering
to the Company an executed Additional Investment Right Notice and shall pay the
full exercise price for the shares of Series 11 Preferred Stock (i) in cash, or
(ii) provided that the Purchaser is Solvent on the applicable exercise date,
through the issuance of an Additional Investment Right Note, which shall mature
in four (4) years so long as all of the shares of Series 10 Preferred Stock have
been redeemed, and shall accrue interest annually at 2.0%; provided, however,
that the maturity of the Additional Investment Right Note is subject to
acceleration upon the occurrence of a “default” (as defined in the Additional
Investment Right Note) by the Borrower (as defined in the Additional Investment
Right Note) under the Additional Investment Right Note; provided, further,
however, that the Additional Investment Right Note shall become due and payable
immediately in the event that the Purchaser defaults on its obligation to
exercise the Warrants or the Additional Investment Right in full in accordance
with the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports as set forth below, which shall qualify any representation or
warranty otherwise made herein to the extent of such disclosure, the Company
hereby represents and warrants to the Purchaser as of the Effective Date and as
of the Closing Date:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth in the Company’s most recently filed Annual Report on Form 10-K. The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary, and all of such directly or indirectly owned
capital stock or other equity interests are owned free and clear of any Liens,
except for such Liens as would not reasonably be expected to result in a
Material Adverse Effect. All of the issued and outstanding shares of capital
stock of each Subsidiary are duly authorized, validly issued, fully-paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities of the Company.

(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification except where the revocation,
limitation or curtailment would not reasonably be expected to result in a
Material Adverse Effect.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company to which it is a party and the consummation by it of
the transactions contemplated hereby or thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further corporate
consent or action is required to be obtained by the Company. Each of the
Transaction Documents to which it is a party has been, or upon delivery will be,
duly executed by the Company and, when delivered in accordance with their terms,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of

 

14



--------------------------------------------------------------------------------

specific performance, injunctive relief or other equitable remedies, and
(iii) insofar as indemnification and contribution provisions may be limited by
applicable law.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which it is a party by the Company, the issuance and sale of the
Securities and the consummation by the Company of the other transactions
contemplated thereby do not and will not (i) after giving effect to the Required
Consents, conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, articles of association,
bylaws, or other organizational or charter documents, or (ii) after giving
effect to the Required Consents, conflict with, violate the terms of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Except as disclosed in the SEC Reports and
except where the failure to obtain any such consent, waiver, authorization or
order, give any such notice or make any such filing or registration would not
reasonably be expected to result in a Material Adverse Effect, neither the
Company nor any Subsidiary is required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority in connection with the execution, delivery and
performance by the Company of the Transaction Documents, other than the filing
of the Certificate of Designation – Series 10 and the Certificate of Designation
– Series 11, required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the rules of the
applicable Trading Markets in connection with the transactions contemplated
hereby (collectively, the “Required Approvals”), each of which has been, or (if
not yet required to be filed) shall be, timely filed.

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens created by the Company.

(g) Capitalization. The capitalization of the Company is as described in the
Company’s most recently filed periodic SEC Report on Form 10-K, except for
issuances pursuant to the Prior Agreement, this Agreement, stock option
exercises, issuances pursuant to equity incentive plans, conversions of
outstanding notes or exercises of warrants. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except for various outstanding series of convertible debt, options and warrants
described in the SEC Reports and

 

15



--------------------------------------------------------------------------------

except as contemplated by this Agreement, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock. The issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than pursuant to the Transaction
Documents) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities
or the number of shares of Common Stock or other securities issuable upon the
exercise, conversion or exchange of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities
that was not waived. Other than the Required Consents, no further approval or
authorization of any shareholder or the Board of Directors of the Company is
required for the issuance and sale of the Securities. Except as disclosed in the
SEC Reports and except as contemplated by the Prior Agreement and this
Agreement, there are no shareholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s shareholders.

(h) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the date hereof (or such shorter period as
the Company was required by law to file such SEC Reports) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Reports, together with the related notes and schedules thereto, comply in
all material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements, together with the related notes and
schedules, have been prepared in accordance with GAAP, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes. Except as disclosed in the SEC Reports and except as
contemplated by this Agreement, since the date of the latest audited financial
statements included within the SEC Reports, (i) there has been no event,
occurrence or development that has had, or that could reasonably be expected to
result in, a Material Adverse Effect, (ii) the Company has

 

16



--------------------------------------------------------------------------------

not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company equity
incentive and incentive compensation plans.

(j) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign), which (i) challenges the legality,
validity or enforceability of any of the Transaction Documents or the
Securities, or (ii) would, if there were an unfavorable decision, reasonably be
expected to result in a Material Adverse Effect. The Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

(k) Labor Relations. Except as disclosed in the SEC Reports, no material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company, which could reasonably be expected to
result in a Material Adverse Effect.

(l) Compliance. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other similar agreement or instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in
each case as would not reasonably be expected to have a Material Adverse Effect.

(m) Regulatory Permits. Except as disclosed in the SEC Reports, the Company and
each Subsidiary possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

17



--------------------------------------------------------------------------------

(n) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties or
for taxes that are being contested in good faith and by appropriate proceedings,
and except for Liens which would not reasonably be expected to result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company and each Subsidiary are held by them under valid, subsisting and
enforceable leases of which the Company and each Subsidiary are in compliance.

(o) Patents and Trademarks. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar intellectual
property rights currently employed by them in connection with the business
currently operated by them that are necessary for use in the conduct of their
respective businesses as described in the SEC Reports and which the failure to
so have would not reasonably be expected to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person, except for such as would not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of the Company or any
Subsidiary.

(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage. To the Company’s knowledge, such insurance contracts and
policies are accurate and complete. Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost, except for such renewals or failures to obtain
similar coverage from similar insurers as would not reasonably be expected to
have a Material Adverse Effect.

(q) Transactions with Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors) that is required to be disclosed and is not
disclosed, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services

 

18



--------------------------------------------------------------------------------

rendered, (ii) reimbursement for expenses incurred on behalf of the Company, and
(iii) other employee benefits, including restricted stock programs and stock
option agreements under any equity incentive plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date hereof. The Company and each Subsidiary maintain
a system of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and are sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the SEC
Reports, the Company is not aware of any material weakness or significant
deficiency in the Company’s or any Subsidiary’s internal controls. The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including its Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the Exchange Act, as the
case may be, is being prepared. The Company’s certifying officers have evaluated
the effectiveness of the Company’s disclosure controls and procedures as of the
end of the period covered by the Company’s most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.

(s) Certain Fees. Except as contemplated by this Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement or the other Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this
Section 3.1(s) that may be due in connection with the transactions contemplated
by this Agreement or the other Transaction Documents.

(t) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities, will not be, an “investment company” within the
meaning of the Investment Company Act.

(u) Registration Rights. Except as disclosed in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company, which rights will interfere with the
transactions contemplated hereunder.

 

19



--------------------------------------------------------------------------------

(v) Listing and Maintenance Requirements. Except as disclosed in the SEC
Reports, the Common Stock is registered pursuant to Section 12 of the Exchange
Act, and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Common Stock
is listed for and currently trading or quoted on The Nasdaq Capital Market and
the Italian Market. Except as disclosed in the SEC Reports, the Company has not,
in the twelve (12) months preceding the date hereof, received notice from The
Nasdaq Capital Market or the Italian Market to the effect that the Company is
not in compliance with the listing or maintenance requirements of such market.
Except as disclosed in the SEC Reports, the Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all applicable listing and maintenance requirements.

(w) Disclosure; Non-Public Information. Except with respect to the information
regarding the transactions contemplated by this Agreement, the Transaction
Documents, and the exhibits, appendices and schedules hereto and thereto, that
will be, and to the extent that it actually is, timely publicly disclosed by the
Company, and notwithstanding any other provision in this Agreement or the other
Transaction Documents, neither the Company nor any other Person acting on its
behalf has provided the Purchaser or its agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All
disclosure provided to the Purchaser regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company and
at its direction with respect to the representations and warranties made herein
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

(x) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2 of this Agreement,
neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with prior
offerings by the Company in a manner that would required shareholder approval
pursuant to the rules of the Trading Markets on which any of the securities of
the Company are listed or designated. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Markets.

(y) Tax Status. Except as disclosed in the SEC Reports, the Company and each of
its Subsidiaries has made or filed (or requested valid extensions thereof) all
material federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such

 

20



--------------------------------------------------------------------------------

returns, reports and declarations, except those being contested in good faith.
Neither the Company nor any Subsidiary has executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, statue or local tax.

(z) Foreign Corrupt Practices. Neither the Company or any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary and at its direction, has (i) directly or indirectly,
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law, or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

(aa) Acknowledgment Regarding the Purchaser’s Purchase of Securities. The
Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Purchaser or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is not advice or a recommendation and is merely incidental
to the Purchaser’s purchase of the Securities. The Company further represents to
the Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the Company and its
representatives.

(bb) Accountants. The Company’s accountants are set forth in the SEC Reports
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(cc) Registration Statements and Prospectuses.

(i) The Company has not, directly or indirectly, used or referred to any “free
writing prospectus” (as defined in Rule 405 under the Securities Act) except in
compliance with Rules 164 and 433 under the Securities Act.

(ii) The Company is not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Securities Act with respect to the offering of the
Securities contemplated by any Registration Statement filed or to be filed,
without taking into account any determination by the Commission pursuant to Rule
405 under the Securities Act that it is not necessary under the circumstances
that the Company be considered an “ineligible issuer.”

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as of the date hereof and as of the
Closing Date:

 

21



--------------------------------------------------------------------------------

(a) Organization; Authority. The Purchaser is an entity duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, company power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents, the
Warrant Note and the Additional Investment Right Note and otherwise to carry out
its obligations thereunder. The execution and delivery of this Agreement and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary company or similar action on the part
of the Purchaser. Each Transaction Document, Warrant Note and Additional
Investment Right Note to which it is a party has been (or will be) duly executed
by the Purchaser, and when delivered by the Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

(b) No Intent to Take Over. The Purchaser has no present actual intent to seek
to effect, or to assist others in effecting, a hostile acquisition of the
Company.

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, as of the date hereof, it is, and on the Closing Date, it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act, and is
not an entity formed for the sole purpose of acquiring the Securities. The
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act.

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser has had access to such
information as it deemed necessary in order to conduct any due diligence it has
determined it wants to do in connection with the purchase and sale of the
Securities and its decision to participate in such purchase and sale. The
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
The Purchaser understands that nothing in this Agreement or any other materials
presented to the Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice, and the Purchaser
acknowledges that it must rely on legal, tax and investment advisors of its own
choosing in connection with its purchase of the Securities.

(e) Short Sales and Confidentiality. Other than consummating the transactions
contemplated hereunder, the Purchaser has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with the
Purchaser, executed any purchases or sales, including Short Sales, of the
securities or derivatives of the Company during the period commencing as of the
time that the Purchaser first learned of the specific purchase and sale
transaction being effected pursuant to this Agreement and ending immediately
prior to the execution and delivery hereof. Other than to other Persons party to
this Agreement and to its

 

22



--------------------------------------------------------------------------------

counsel, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with the transaction expressly contemplated by this
Agreement (including the existence and terms of this transaction).

(f) No Government Review. The Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Securities to be purchased
hereunder.

(g) Beneficial Ownership. Immediately prior to executing this Agreement, the
Purchaser, together with its Affiliates, does not beneficially own any shares of
Common Stock or other voting securities of the Company. Immediately following
the Purchaser’s purchase of the Securities hereunder, the Purchaser, together
with its Affiliates, will not beneficially own or be deemed the beneficial owner
of more than 9.99% of all of such Common Stock and other voting securities of
the Company as would be outstanding on the date of conversion of the shares of
Series 11 Preferred Stock and/or the exercise of the Warrants (the “Maximum
Percentage”). For the purposes of this clause (g), beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.

(h) Compliance with Italian Laws. The Purchaser acknowledges its obligation to
comply with all Italian laws and regulations applicable to the transactions
contemplated hereby, including without limitation the requirement to notify the
Company and Commissione Nazionale per le Societa e la Borsa (i.e., “CONSOB”)
within five (5) Trading Days in the event its shareholdings exceed each of two
percent (2.0%) and five percent (5.0%) of the Company’s share capital (as well
as reductions below such thresholds).

The Company acknowledges and agrees that the Purchaser does not make and has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2 of
this Agreement.

ARTICLE 4

OTHER AGREEMENTS OF THE PARTIES

4.1 Warrant Shares. The Company shall have an effective registration statement
to cover the issuance or resale of the Warrant Shares at all times from the
Effective Date through the Closing Date. If all or any portion of the Warrants
are exercised at a time after the Closing Date when there is an effective
registration statement to cover the issuance or resale of the Warrant Shares,
the Warrant Shares issued pursuant to any such exercise shall be issued free of
all legends. If at any time following the Closing Date the Registration
Statement (or any subsequent registration statement registering the Warrant
Shares) is not effective or is not otherwise available for the sale or resale of
the Warrant Shares, the Company shall immediately notify the holders of the
Warrants in writing that such registration statement is not then effective and
thereafter shall promptly notify such holders when the registration statement is
effective again and available for the sale or resale of the Warrant Shares. The
Company shall use commercially reasonable best efforts to keep a registration
statement (including the Registration Statement) registering the issuance or
resale of the Warrant Shares effective during the term of the Warrants.

 

23



--------------------------------------------------------------------------------

4.2 Conversion Shares. The Company shall have an effective registration
statement to cover the issuance or resale of the Conversion Shares at all times
from the Effective Date through the Closing Date. If all or any portion of the
Additional Investment Right is exercised at a time after the Closing Date when
there is an effective registration statement to cover the issuance or resale of
the shares of Series 11 Preferred Stock or the Conversion Shares, as the case
may be, the shares of Series 11 Preferred Stock or the Conversion Shares, as the
case may be, issued pursuant to any such exercise shall be issued free of all
legends. If at any time following the Closing Date the Registration Statement
(or any subsequent registration statement registering the shares of Series 11
Preferred Stock and the Conversion Shares) is not effective or is not otherwise
available for the sale or resale of the shares of Series 11 Preferred Stock or
the Conversion Shares, as the case may be, the Company shall immediately notify
the Purchaser in writing that such registration statement is not then effective
and thereafter shall promptly notify the Purchaser when the registration
statement is effective again and available for the sale or resale of the shares
of Series 11 Preferred Stock or the Conversion Shares, as the case may be. The
Company shall use commercially reasonable best efforts to keep a registration
statement (including the Registration Statement) registering the issuance or
resale of the shares of Series 11 Preferred Stock or the Conversion Shares
effective during the term of the Additional Investment Right.

4.3 Furnishing of Information. Until the earlier of the time that (a) the
Purchaser does not own Securities, (b) the Warrants have expired or (c) the
Additional Investment Right has expired, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. As long as the Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchaser and make publicly available in accordance
with Rule 144(c)(1) of the Securities Act such information as is required for
the Purchaser to sell the Securities under Rule 144 of the Securities Act. The
Company further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Person to sell such Securities without registration pursuant to the
Securities Act within the requirements of the exemption provided by Rule 144 of
the Securities Act. The Company represents and warrants that it is in material
compliance with all of the requirements (including, without limitation, the
reporting, submission and posting requirements) of Rule 144(c)(1) of the
Securities Act and Rule 405 of Regulation S-T, each as in effect and amended as
of the date hereof.

4.4 Integration. After this transaction, the Company shall not sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) of the Company that would be
integrated with the offer or sale of the Securities such that the rules of the
Trading Markets would require shareholder approval of this transaction prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.

4.5 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
simultaneously with the execution and delivery hereof (the “Press Release”), and
(b) by 8:30 a.m. (New York City time) on the fourth (4th) Trading Day following
the Effective Date, file a Current Report on

 

24



--------------------------------------------------------------------------------

Form 8-K disclosing the material terms of the transactions contemplated hereby
and including the Transaction Documents as exhibits thereto (the “Form 8-K”).
From and after the issuance of the Press Release, the Purchaser shall not be in
possession of any material, non-public information received from the Company,
any of its Subsidiaries or any of their respective officers, directors or
employees that is not disclosed in the Press Release. The Company and the
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and, except as may be required
by law, neither the Company nor any Purchaser shall issue any such press release
or otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Purchaser, or include the name of the Purchaser in any
filing with the Commission or any regulatory agency or the Trading Markets,
without the prior written consent of the Purchaser, except (i) as required by
federal securities law in connection with the Prospectus Supplement or the
filing of final Transaction Documents (including signature pages thereto) with
the Commission and (ii) to the extent such disclosure is required by law or the
regulations of the Trading Markets, in which case the Company shall provide the
Purchaser with prior notice of such disclosure permitted under this subclause
(ii).

4.6 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. Notwithstanding the foregoing
(but subject to the terms of any such written agreement), to the extent the
Company delivers any material, non-public information to the Purchaser without
the Purchaser’s consent, the Company hereby covenants and agrees that the
Purchaser shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, such material, non-public information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.7 Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Prospectus Supplement.

4.8 Indemnification of the Purchaser. Subject to the provisions of this
Section 4.8, the Company will indemnify and hold the Purchaser, its Affiliates,
and their respective directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls the Purchaser or any of its Affiliates
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling Persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses,

 

25



--------------------------------------------------------------------------------

including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, or (b) any action instituted
against the Purchaser, or its Affiliates, by any shareholder of the Company who
is not an Affiliate of the Purchaser or any governmental or regulatory agency,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a material breach of the Purchaser’s
representations, warranties or covenants of the Transaction Documents or any
agreements or understandings the Purchaser may have with any such shareholder or
any material violations by the Purchaser of state or federal securities laws or
any conduct by the Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance). If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Purchaser Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to such Purchaser Party. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel. The Company will not be
liable to any Purchaser Party under this Agreement (x) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed or (y) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.

4.9 Prospectus Availability and Changes. The Company will make available to the
Purchaser upon request, and thereafter from time to time will furnish to the
Purchaser, as many copies of the Prospectus (or of the Prospectus as amended or
supplemented if the Company shall have made any amendments or supplements
thereto after the effective date of the Registration Statement) as the Purchaser
may reasonably request for the purposes contemplated by the Securities Act
within the time during which a Prospectus relating to the Securities is required
to be delivered pursuant to the Securities Act. The Company will advise the
Purchaser promptly of the happening of any event within the time during which a
Prospectus relating to the Securities is required to be delivered under the
Securities Act which could require the making of any change in the Prospectus
then being used so that the Prospectus would not include an untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, and to advise the Purchaser promptly if, during such period, it
shall become necessary to amend or supplement the Prospectus to cause the
Prospectus to comply with the requirements of the Securities Act, and in each
case, during such time, to promptly prepare and furnish to the Purchaser, at the
Company’s expense, such amendments or supplements to the Prospectus as may be
necessary to reflect any such change or to effect such compliance. The Company
shall have no obligation to separately

 

26



--------------------------------------------------------------------------------

advise the Purchaser of, or deliver copies to the Purchaser of, the SEC Reports,
all of which the Purchaser shall be deemed to have notice of.

4.10 Reservation and Registration of Securities. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of
(a) shares of Series 10 Preferred Stock for the purpose of enabling the Company
to issue 24,957 shares of Series 10 Preferred Stock at the Closing, plus any
shares of Series 10 Preferred Stock issuable in accordance with the terms of the
Certificate of Designation – Series 10, (b) shares of Series 11 Preferred Stock
for the purpose of enabling the Company to issue 24,957 shares of Series 11
Preferred Stock issuable upon exercise of the Additional Investment Right,
(c) Warrant Shares for the purpose of enabling the Company to issue the shares
of Common Stock issuable upon exercise of the Warrants in full, and
(d) Conversion Shares for the purpose of enabling the Company to issue the
shares of Common Stock issuable upon conversion of the shares of Series 11
Preferred Stock.

4.11 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on the Trading
Markets applicable as of the date of this Agreement, and the Company shall list
all of the Warrant Shares and the Conversion Shares on each of the Trading
Markets applicable as of the date of this Agreement no later than the Effective
Date. The Company further agrees that if the Company applies to have the Common
Stock traded on any trading market other than the Trading Markets applicable as
of the date of this Agreement, it will include in such application all of the
Warrant Shares and the Conversion Shares and will take such other action as is
necessary to cause all of the Warrant Shares and the Conversion Shares to be
listed on such other trading market as promptly as possible. The Company will
take all action reasonably necessary to continue the listing and trading of its
Common Stock on the Trading Markets, other than in connection with a Fundamental
Transaction (as defined in the Warrants) in which the Company is not the
surviving entity or in which all of the capital stock of the Company is acquired
by an unaffiliated and unrelated Person, and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Markets.

4.12 Activity Restrictions. For so long as the Purchaser or any of its
Affiliates holds any Securities, neither the Purchaser nor any of its Affiliate
will, without the prior written consent of the Company, (a) vote any shares of
Common Stock owned or controlled by it, solicit any proxies, or seek to advise
or influence any Person with respect to any voting securities of the Company, or
(b) engage or participate in any actions, plans or proposals which relate to or
would result in (i) acquiring from any Person (including the Company) additional
securities of the Company, alone or together with any other Person, which would
result in exceeding the Maximum Percentage limitation, (ii) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving the Company or any of its Subsidiaries, (iii) a sale or transfer of a
material amount of assets of the Company or any of its Subsidiaries, (iv) any
change in the present Board of Directors of the Company or management of the
Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the Board of Directors of the
Company, (v) any material change in the present capitalization or dividend
policy of the Company, (vi) any other material change in the Company’s business
or corporate structure, including, without limitation, if the Company is a
registered closed-end investment company, any plans or proposals to make any
changes in its investment policy for

 

27



--------------------------------------------------------------------------------

which a vote is required by Section 13 of the Investment Company Act,
(vii) changes in the Articles of Incorporation, Amended and Restated Bylaws or
instruments corresponding thereto or other actions which may impede the
acquisition of control of the Company by any Person, (viii) causing a class of
securities of the Company to be delisted from a national securities exchange or
to cease to be authorized to be quoted in an inter-dealer quotation system of a
registered national securities association, (ix) a class of equity securities of
the Company becoming eligible for termination of registration pursuant to
Section 12(g)(4) of the Securities Act, or (x) any action, intention, plan or
arrangement similar to any of those enumerated above, (c) request the Company or
its directors, officers, employees, agents or representatives to amend or waive
any provision of this Section 4.12, or (d) directly or indirectly, on its or
their own behalf or pursuant to any understanding with any Person, execute or
agree to execute any Short Sales of the securities or derivatives of the Company
or any transaction that would have the effect of any Short Sales of the
securities or derivatives of the Company.

4.13 Additional Issuance of Securities. The Company agrees that for the period
commencing on the date hereof and ending on the sixtieth (60th) day after the
date hereof, neither the Company nor any of its Subsidiaries shall, without the
prior written consent of the Purchaser, (a) directly or indirectly, issue,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any share of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the Act (other than a Registration
Statement on Form S-8) with respect to any of the foregoing, or (b) enter into
any swap or any other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequence of ownership of the
Common Stock, whether any such swap or transaction described in clauses (a) or
(b) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise; provided, however, that nothing in the foregoing clauses
(a) and (b) shall be construed as limiting the Company’s ability to negotiate
and/or otherwise prepare to consummate a transaction following the expiration of
the restricted period so long as such transaction is not publicly announced
prior to the expiration of the restricted period. The provisions of this
Section 4.13 shall not apply to (i) the Securities to be issued and sold
hereunder or issuable upon conversion or exercise of the Securities,
(ii) issuances of shares of Common Stock issuable upon conversion or exchange of
currently outstanding convertible notes, (iii) issuances of shares of Common
Stock upon the exercise of currently outstanding warrants or amendments to the
warrant agreements related thereto, (iv) granting options or other securities
under the Company’s incentive compensation plans existing on the date hereof or
issuances of shares of Common Stock issuable in connection with outstanding
awards thereunder as of the date hereof, (v) issuances of shares of Common Stock
issuable pursuant to agreements in effect as of the date hereof or amendments
related thereto, (vi) issuances of shares of Common Stock in connection with
strategic acquisitions, or (vii) issuances of shares of Common Stock subject to
shareholder approval; provided, however, that in the case of clauses (ii) and
(iii) above, no shares of Common Stock shall be issued as a result of an
amendment to such securities after the date hereof and prior to the expiration
of the restricted period.

4.14 Reverse Stock Split. The Company agrees that for the period commencing on
the date hereof and through and including March 31, 2011, the Company shall not,
without the prior written consent of the Purchaser, combine (including by way of
reverse stock-split) the

 

28



--------------------------------------------------------------------------------

outstanding shares of the Common Stock into a smaller number of shares or
publicly announce its intention to effect such a combination, either in a press
release, proxy or other regulatory filing or similar notification to the public.

4.15 Future Transaction. The Purchaser acknowledges that it has expressed
interest to the Company that it could invest up to an additional $10,000,000 on
terms and conditions to be negotiated at a later date between the Company and
the Purchaser. The Company acknowledges that the expression of interest is not a
binding commitment or obligation on the part of the Purchaser to invest in the
Company and any such future investment will be subject to the negotiation of
mutually satisfactory terms and conditions and related definitive documents. In
addition, any such future offer and sale of securities would be commenced,
negotiated and completed in accordance with applicable securities laws.

ARTICLE 5

MISCELLANEOUS

5.1 Termination. The Purchaser may elect to terminate this Agreement by
delivering written notice to the Company if the Closing has not been consummated
on or before March 31, 2011, through no fault of the Purchaser; provided,
however, that no such termination will affect the right of any party to sue for
any breach by the other party; provided, further, however, that the termination
of this Agreement shall have no effect on any Securities previously issued,
delivered or credited, or on any then-existing rights of any holder thereof.

5.2 Fees and Expenses. The Company shall pay on behalf of the Purchaser, subject
to a maximum amount of $40,000.00, the reasonable and documented legal fees and
costs incurred by the Purchaser in connection with the Transaction Documents and
the transactions contemplated thereby. Any additional amounts above $40,000.00
incurred by the Purchaser for legal fees and costs shall be the responsibility
of the Purchaser. The Company agrees to a cap of $40,000.00 on legal fees and
costs for its own counsel in connection with the Transaction Documents and the
transactions contemplated thereby. Except for the foregoing, each party shall
pay the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company acknowledges and agrees that Mintz Levin solely
represents the Purchaser, and does not represent the Company or its interests,
in connection with the Transaction Documents or the transactions contemplated
thereby. The Company shall pay any stamp and other taxes and duties levied in
connection with the initial sale of the Securities to the Purchaser, if any.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via

 

29



--------------------------------------------------------------------------------

facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto on a day that is not a Business Day or later than 5:30 p.m.
(New York City time) on any Business Day, (c) the second (2nd) Business Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto or such other address as may
be designated in writing hereafter in the manner set forth in this Section 5.4.

5.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is

 

30



--------------------------------------------------------------------------------

improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

5.10 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery of the shares of Series 10 Preferred
Stock and for a period of one year thereafter.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity or bond, if requested. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable costs and
expenses associated with the issuance of such replacement Securities.

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance pursuant to the Transaction
Documents. The parties agree that monetary

 

31



--------------------------------------------------------------------------------

damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations contained in the Transaction Documents and hereby agree to
waive and not to assert in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

5.15 Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.

5.16 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.17 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, EACH PARTY KNOWINGLY
AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

(Signature Pages Follow)

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

CELL THERAPEUTICS, INC.       Address for Notice:       501 Elliott Avenue West,
Suite 400

 

      Seattle, Washington 98119 James A. Bianco, M.D.       Facsimile: (206)
272-4302 Chief Executive Officer       Attention: Louis A. Bianco       With a
copy to (which shall not constitute notice):      

O’Melveny & Myers, LLP

Two Embarcadero Center

28th Floor

San Francisco, California 94111

Facsimile: (415) 984-8701

Attn: C. Brophy Christensen, Jr., Esq.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

PURCHASER SIGNATURE PAGE FOLLOWS]

 

33



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its respective authorized signatories as of the
date first indicated above.

 

[—]       Address for Notice:

 

      [—] Name:       [Address] Title:       Fax No.:       Email:       With a
copy to (which shall not constitute notice):       [—]       [Address]       Fax
No.:       Email:

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

To be provided separately

[Signature page to Securities Purchase Agreement]

 

34



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF DESIGNATION – SERIES 10

(See attached).

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFICATE OF DESIGNATION – SERIES 11

(See attached).

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF WARRANT

(See attached)

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

OPINION OF WASHINGTON COUNSEL

The opinion of Karr Tuttle Campbell, Washington counsel for the Company, to be
delivered pursuant to Section 2.3(a)(iv) of the Agreement shall be limited to
Washington law and to the effect that:

It is our opinion that:

1. The Company is a corporation validly existing under the laws of the State of
Washington with corporate power and authority to conduct its business as
described in the Prospectus Supplement.

2. The Company has all requisite corporate power and authority to execute,
deliver and perform the Transaction Documents, and (ii) the Transaction
Documents have been duly executed and delivered on behalf of the Company.

3. No approval, consent, order or authorization of, filing with, notice to, or
registration with, any Washington State court, Washington State governmental
body or Washington State regulatory agency, is required to be obtained by the
Company, (i) to enter into and perform its obligations under the Transaction
Documents, or (ii) for the issuance and sale of the Securities contemplated by
the Transaction Documents.

4. The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby do not and will not (i) conflict with or result in a violation of any of
the provisions of the Articles of Incorporation or Bylaws of the Company, or
(ii) violate in any material respect, or subject the Company to the imposition
of a fine, penalty or other similar sanction for violation of, any Washington
State statutory law or regulation applicable to the Company.

5. When issued pursuant to the Registration Statement and according to the terms
of the Transaction Documents, and assuming that (i) the Registration Statement,
and any amendments thereto, will remain effective during the period when the
Securities are offered, sold or issued, including upon the conversion of the
Series 11 Preferred Stock and exercise of the Warrants and Additional Investment
Right, and (ii) the Warrants will be issued in the form we have reviewed and
will have been signed by a duly authorized signatory, (a) the Series 10
Preferred Stock, when sold and delivered in accordance with the Purchase
Agreement and after receipt of payment therefor, will be duly authorized,
validly issued, fully paid and non-assessable, (b) the Series 11 Preferred
Stock, when issued upon valid exercise of the Additional Investment Right in
accordance the terms of the Transaction Documents and after receipt of payment
therefor, will be duly authorized, validly issued, fully paid and non-assessable
(c) the Conversion Shares, when issued upon valid conversion of the Series 11
Preferred Stock in accordance with the terms of the Transaction Documents and
the Certificate of Designation – Series 11, will be duly authorized, validly
issued, fully paid, and non-assessable, and (d) the Warrant Shares, when issued
upon valid exercise of the Warrants in accordance the terms of

 

D-1



--------------------------------------------------------------------------------

Transaction Documents and after receipt of payment therefor, will be duly
authorized, validly issued, fully paid and non-assessable. None of the shares of
the Company’s common stock are subject to preemptive rights of the stockholders
under the Washington Business Corporation Act.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

OFFICER’S CERTIFICATE

March     , 2011

The undersigned, Louis A. Bianco, hereby certifies that:

1. He is the Executive Vice President, Finance and Administration, of Cell
Therapeutics, Inc., a Washington corporation (the “Company”).

2. This Officer’s Certificate (this “Certificate”) is being delivered to [—]
(the “Purchaser”), by the Company pursuant to Section 2.3(a)(ii) of the
Securities Purchase Agreement, dated as of February 17, 2011, between the
Purchaser and the Company (the “Purchase Agreement”). Terms used and not defined
in this Certificate have the meanings set forth in the Purchase Agreement.

3. The representations and warranties of the Company set forth in the Purchase
Agreement are true and correct in all material respects as if made on the above
date (except for any representations and warranties that are expressly made as
of a particular date, in which case such representations and warranties shall be
true and correct as of such particular date).

4. Other than losses incurred in the ordinary course of business, there has been
no Material Adverse Effect on the Company since the Effective Date.

5. The Company is not, and will not be as a result of the Closing, in default of
any Transaction Document or Material Agreement, which default could have a
Material Adverse Effect.

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Closing
Certificate as of the date set forth above.

 

By:  

 

Name:   Louis A. Bianco Title:  
Executive Vice President, Finance and Administration

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

SECRETARY’S CERTIFICATE

March     , 2011

The undersigned, Louis A. Bianco, hereby certifies that:

1. He is the duly appointed Secretary of Cell Therapeutics, Inc., a Washington
corporation (the “Company”).

2. This Secretary’s Certificate (this “Certificate”) is being delivered to [—]
(the “Purchaser”), by the Company, pursuant to Section 2.3(a)(iii) of the
Securities Purchase Agreement, dated as of February 17, 2011, between the
Company and the Company (the “Purchase Agreement”). Terms used and not defined
in this Certificate have the meanings set forth in the Purchase Agreement.

3. Attached hereto as Exhibit A is a true, correct and complete copy of the
Articles of Incorporation, as amended to, and in effect as of, the Closing Date.

4. Attached hereto as Exhibit B is a true, correct and complete copy of the
Amended and Restated Bylaws of the Company, as amended to, and in effect as of,
the Closing Date.

5. Attached hereto as Exhibit C is a true, correct and complete copy of the
Certificate of Designation – Series 10, as filed with the Secretary of State of
the State of Washington and in effect as of the Closing Date.

6. Attached hereto as Exhibit D is a true, correct and complete copy of the
Certificate of Designation – Series 11, as filed with the Secretary of State of
the State of Washington and in effect as of the Closing Date.

7. Attached hereto as Exhibit E is a true, correct and complete copy of the
resolutions of the Board of Directors of the Company authorizing the Purchase
Agreement and the Transaction Documents and the transactions contemplated
thereby. Such resolutions have not been amended or rescinded and remain in full
force and effect as of the Closing Date.

8. Each person who, as an executive officer of the Company, signed (a) the
Purchase Agreement, or (b) any other document delivered in connection with the
issuance and sale of the Securities by the Company, or the closing related
thereto, was duly elected or appointed, qualified and acting as such executive
officer at the respective times of the signing and delivery thereof and was duly
authorized to sign and deliver such document on behalf of the Company, and the
signature of each such person appearing on each such document is the genuine
signature of such executive officer.

 

E-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

By:  

 

Name:   Louis A. Bianco Title:   Secretary

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT F-1

ADDITIONAL INVESTMENT RIGHT NOTICE

The undersigned, [—] (the “Purchaser”), hereby exercises the right to purchase
         shares of Series 11 Convertible Preferred Stock (the “Series 11
Preferred Stock”) of Cell Therapeutics, Inc., a Washington corporation
(“Company”), pursuant to the Additional Investment Right contained in the
Securities Purchase Agreement, dated as of February 17, 2011, between the
Company and the Purchaser (the “Purchase Agreement”), as required by the
Purchase Agreement. Capitalized terms used herein and not otherwise defined
shall have the respective meanings set forth in the Purchase Agreement.

 

  (1) Payment shall take the form of (check applicable box):

 

  [    ] lawful money of the United States; or

 

  [    ] recourse promissory note(s).

 

  (2) Please issue a certificate or certificates representing said shares of
Series 11 Preferred Stock in the name of the undersigned or in such other name
as is specified below:

 

                                                                            
                            

[—]

 

By:                                                                       
                    Name:                             
                                                       
Title:                                                                      
                

 

F-1-1



--------------------------------------------------------------------------------

EXHIBIT F-2

ADDITIONAL INVESTMENT RIGHT NOTE

(See attached)

 

F-1-2



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

(See attached)

 

G-1